Citation Nr: 0804080	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date earlier than July 23, 2004, 
for the grant of service connection for chloracne.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from  
December 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2006, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704 (2007).

FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam era.

2. By rating decision of October 1994, the RO denied the 
claim of service connection for a skin disability due to 
exposure to herbicides; after the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision and the rating decision became 
final.

3. The current claim of service connection for a skin 
disability was received at the RO on July 23, 2004; there was 
no pending claim for service connection prior to that date; 
and it was not factually ascertainable that the veteran was 
diagnosed with chloracne prior to April 2005.


CONCLUSIONS OF LAW

1. The rating decision of October 1994 by the RO, denying 
service connection for a skin disability due to exposure to 
herbicides, became final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.104(a) (2007).

2.  The criteria for an effective date earlier than July 23, 
2004, for the grant of service connection for chloracne have 
not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2004.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim, 
except for the degree of disability assignable and the 
provision for the effective date). 

In this case, the veteran was not provided with VCAA notice 
as to assignment of effective date and disability ratings.  
The veteran has not contested the rating assigned for 
chloracne so the veteran has not been prejudice by the lack 
of VCAA, regarding the degree of disability.

For the following reasons, the veteran is not prejudiced by 
the lack of notice as to assignment of the effective date.

The veteran has demonstrated actual knowledge of the 
requirements for an earlier effective date in his notice of 
disagreement and in his substantive appeal.  He argued that 
the effective date should be to the dated he filed his 
original claim for a skin condition in 1971. This 
demonstrates that the veteran knows that the effective date 
of the grant of service connection depends on the date VA 
received his claim. Because the veteran has actual knowledge 
of that which VCAA notice would have informed him regarding 
assignment of the effective date, he is not prejudiced by the 
lack of such VCAA notice.  Sanders v. Nicholson, 487 F.3d. 
881, 888 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to- assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD 214 form shows that he served in the 
Republic of Vietnam during the Vietnam era.  

The service medical records show that the veteran was treated 
for a fungal infection.  

In May 1971, the veteran submitted a claim of service 
connection for residuals of jungle rot (fungal infection).  

On VA examination in February 1972, the veteran reported a 
history of jungle rot.  The examination was negative for any 
findings consistent with a skin condition.  

By a rating decision in March 1972, the RO denied service 
connection for a skin condition associated with jungle rot.  

On September 1978, the veteran submitted a statement wherein 
he claimed service connection for a skin condition.  In 
September 1978, the RO sent the veteran a letter requesting 
information in support of the claim.  The veteran did not 
respond to the RO letter.

In September 1987, the veteran submitted a claim for a skin 
condition.  In May 1988, the RO denied the claim on the basis 
that there was no medical evidence of treatment for a skin 
condition.  

In February 1988, a culture was positive for impetigo.  

In October 1989, the veteran submitted a claim for residuals 
of exposure to Agent Orange to include a skin condition 
characterized by itching, discoloration, and a rash.  

In October 1994, the RO denied the claim on the basis that 
the claimed skin condition was associated with dermatitis, 
which was not shown in service and was not causally linked to 
exposure to Agent Orange.  

In April 1998, the impression was dermatitis or dyshidrotic 
eczema.  In September 2001, the veteran was treated for a 
fungal infection of the feet.  In September 2003, pruritic 
dermatitis in the chest and other areas of the body was 
noted.  On Agent Orange evaluation in December 2003, the 
veteran complained of skin rashes, but there was no evidence 
of a skin rash at the time of the examination.  In May 2004, 
tinea versicolor was diagnosed. 

In July 2004, the veteran submitted a claim for service 
connection for a skin fungus.  

On VA examination in April 2005, the examiner noted acne 
lesions on the anterior chest and the right shoulder and arm.  
The examiner diagnosed acne of the anterior upper chest and 
the forearms and right shoulder. The examiner stated that it 
was as likely as not that the residual mild acne lesions with 
associated pruritus were chloracne of a minor degree.  

By a rating decision in June 2005, the RO granted service 
connection for chloracne on the basis that the veteran was 
exposed to Agent Orange in service and that the condition had 
been present since service although it had not been diagnosed 
until 2005, and assigned a 10 percent disability rating, 
effective July 23, 2004.  

Effective Date

The veteran seeks an effective date earlier than July 23, 
2004, for service connection for chloracne.  He contends that 
service connection should be effective from May 18, 1971, 
when he submitted an application of service connection for 
residuals of jungle rot. 

In a rating decision in March 1972, the RO denied service 
connection for a skin condition associated with jungle rot.  
After the RO notified the veteran of the adverse 
determination, he did not appeal the denial of the claim, and 
the rating decision became final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

On September 1978, the veteran submitted a statement wherein 
he claimed service connection for a skin condition.  In 
September 1978, the RO sent the veteran a letter requesting 
information in support of the claim.  The veteran did not 
respond to the letter and by operation of law, the claim is 
deemed abandoned.  38 C.F.R. § 3.158.

In a rating decision in October 1994, the RO denied the claim 
of service connection for a skin condition secondary to 
exposure to Agent Orange.  After the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights, he did not appeal the denial of the claim, 
and the rating decision became final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

By operation of law, the rating decisions in March 1972 and 
October 1994, by the RO are binding and will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. §§ 3.104, 3.105(a).  The veteran has not raised clear 
and unmistakable error in the RO rating decisions in March 
1972 and October 1994.

The veteran now seeks an effective date earlier than, July 
23, 2004, for the grant of service connection for chloracne 
as secondary to exposure to herbicides.

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Accordingly, following the denial of service connection for a 
skin condition secondary to exposure to Agent Orange in the 
rating decision of October 1994, the effective date for the 
grant of service connection, based on a claim to reopen, can 
be no earlier than the date of receipt of the claim to 
reopen.

After the October 1994 rating decision and prior to July 23, 
2004, there was no communication or action from the veteran 
indicating intent to apply for service connection for a skin 
disability.  The next relevant communication from the veteran 
was the current application received at the RO on July 23, 
2004.

The evidence of record shows that the veteran was first 
diagnosed with chloracne in April 2005. 

In a June 2006 rating decision, the RO granted service 
connection for chloracne on the basis that the veteran was 
exposed to Agent Orange in service, effective July 23, 2004, 
the date of receipt of the claim.

Accordingly, following the October 1994 rating decision and 
prior to July 23, 2004, there was no pending claim, that is, 
an unadjudicated claim, or other communication or action from 
the veteran that could be construed as an informal claim 
under 38 C.F.R. § 3.155.

As there is no informal claim for increase before July 23, 
2004, under 38 C.F.R. § 3.155, there is no factual or legal 
basis to assign an effective date before July 23, 2004, based 
on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2006).  
See also Nehmer v. United States Veterans Administration, 712 
F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. 
Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of 
the Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III). Under 38 C.F.R. § 3.816, a 'Nehmer class 
member' includes a Vietnam veteran who has a covered 
herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A covered 
herbicide disease means a disease for which the Secretary of 
VA established a presumption of service connection before 
October 1, 2002, pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  38 C.F.R. § 
3.816(b)(2).  As chloracne is specifically excluded from the 
list of covered herbicide diseases, the Nehmer stipulations 
do not apply to the veteran's claim.

As there is no factual or legal basis to assign an effective 
date before July 23, 2004, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than July 23, 2004, for the grant 
of service connection for chloracne is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


